Citation Nr: 1310298	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-12 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to May 1, 2009, for adding the Veteran's two biological children as dependents to his award of VA disability compensation.

2.  Entitlement to an effective date prior to May 1, 2009, for adding the Veteran's second wife as a dependent to his award of VA disability compensation.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision and subsequent decisions that, in pertinent part, added the Veteran's dependents to his award of VA disability compensation effective May 1, 2009.  The Veteran timely appealed for an earlier effective date.
 
In January 2013, the Veteran testified during a video conference hearing before the undersigned.  Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDINGS OF FACT

1.  In March 1999, the Veteran notified VA that he had two biological children born May 1991 and October 1993, respectively; and provided their social security numbers and birth certificates.

2.  By rating action in January 2000, the RO granted service connection for multiple disabilities; and assigned a 10 percent disability rating for two or more noncompensable service-connected disabilities.

3.  In March 2003, the Veteran married his second wife.

4.  By rating action in October 2004, the RO granted an increased disability rating for service-connected lumbar strain; and assigned a 20 percent disability rating effective the date of claim in April 2004.  

5.  In a December 2006 rating action, the RO found clear and unmistakable errors and raised the Veteran's combined disability evaluation to 50 percent, retroactive to April 27, 2004.

6.  The Veteran did not inform VA of his marriage to his second wife until April 2009, when he submitted a VA Form 21-686(c).


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of May 1, 2004, but not earlier, for the addition of the Veteran's two biological children as dependents to his award of VA disability compensation have been met.  38 U.S.C.A. §§ 1115, 5107(b), 5110(f) (West 2002); 38 C.F.R. §§ 3.102, 3.401(b) (2012).

2.  The criteria for an effective date earlier than May 1, 2009, for the addition of the Veteran's second wife as a dependent to his award of VA disability compensation are not met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. § 3.401(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

This appeal arises from the Veteran's disagreement with the effective date assigned following the initial award of additional benefits for dependents.  Courts have held that once a claim has been granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, this case involves the date the Veteran filed his claims for additional benefits for dependents, and concerns evidence already contained in the claims file.  The Veteran does not contend that any additional evidence exists to support his claims.  Rather, he argues that evidence already of record supports his claims for earlier effective dates. Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating his claims.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

II.  Analysis

The Veteran contends that he is entitled to an effective date prior to May 1, 2009, to add dependents to his award of VA compensation.  In January 2013, he testified that VA already had such information on file regarding his biological children, and suggested that he did not need to report any changes to the status of his dependents.  He also suggested that he was unaware of his entitlement to additional benefits for his dependents; and that VA's notifying him that he was being paid as a single Veteran with no dependents was neither meaningful to him nor instructive.

Applicable statutes provide that Veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the Veteran's ... dependents" when a service-connected disability is of a certain level hindering the Veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) (quoting S. Rept. No. 95-1054, at 19 (1978)), U.S. Code Cong. & Admin. News 1978, p. 3465. 

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401. 

The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains:  the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204. 

In this case, the Veteran submitted an original claim for VA benefits in March 1999.  On VA Form 21-526, the Veteran identified his two biological children, and included their dates of birth and social security numbers.  At the time the Veteran also submitted a copy of each child's birth certificate; and submitted a copy of a divorce decree pertaining to the Veteran and his first wife.  The Veteran indicated that his two biological children were residing with his former spouse, and that he was paying child support.

By rating action in January 2000, the RO granted service connection for multiple disabilities-including lumbar strain, dislocation of right shoulder, and residuals of anterior cruciate ligament reconstruction of left knee; and assigned a 10 percent disability rating for two or more noncompensable service-connected disabilities which were permanent and clearly interfered with normal employment.

On April 27, 2004, the Veteran submitted a claim for increased disability ratings.

By rating action in October 2004, the RO granted an increased disability rating for service-connected lumbar strain; and assigned a 20 percent disability rating effective the date of claim in April 2004.  At that time the RO notified the Veteran that he was being paid as a single Veteran with no dependents.

In April 2005, the Veteran submitted a notice of disagreement with the assigned disability rating.  He contended that he previously received 10 percent disability for his service-connected left knee disability; and that now his combined rating should be at least 30 percent because the disabilities were not related and affected different parts of his body.  In June 2005 and in June 2006, the Veteran again expressed confusion about the combined disability rating.

Records show that a statement of the case was issued by the RO in March 2006, and that the Veteran's substantive appeal filed in June 2006 was considered untimely.  The RO accepted the Veteran's June 2006 correspondence as new claims for increased disability ratings.

By rating action in December 2006, the RO found clear and unmistakable errors in the October 2004 rating action; and determined that the evidence of record supported a 40 percent disability rating for intervertebral disc syndrome of the lumbar spine, and a 10 percent disability rating for radiculopathy of the left lower extremity-effective the date of claim in April 2004.  The RO also assigned a 10 percent disability rating for the Veteran's service-connected left knee disability, effective the date of claim in June 2006.  Records show a combined disability rating of 50 percent, effective April 27, 2004.
  
In January 2007, the RO notified the Veteran of the December 2006 rating action and the increase in his service-connected disability ratings and compensation; and notified the Veteran that he was being paid as a single Veteran with no dependents.  The RO also included information about additional benefits, and requested that the Veteran complete VA Form 21-686c, "Declaration of Status of Dependents."  The RO then notified the Veteran that VA may be able to pay him from the date VA received his claim, if VA received the information or evidence within one year from the date of this letter (January 17, 2007) and VA decided that the Veteran was entitled to VA benefits; otherwise, VA could only pay the Veteran from the date VA received the evidence.

On April 24, 2009, the Veteran submitted VA Form 21-686c, naming his two biological children; and including their dates of birth and social security numbers.  He also identified his second wife, and included a copy of their marriage certificate.  On August 28, 2009, the Veteran submitted an updated VA Form 21-686c, and included his second wife's social security number; and submitted VA Form 21-674, indicating that his older biological child was attending school.  The RO subsequently added the Veteran's two biological children and his second wife to his compensation award as dependents, effective May 1, 2009.

A.  Biological Children

The Board finds that VA knew or should have known that the Veteran had two biological children since 1999.  Not only had the Veteran reported that fact in 1999, he had submitted copies of his children's birth certificates as proof and provided their social security numbers.  With respect to his biological children, the Veteran did not have any reason to report a change in their status.  Hence, the Board finds that from March 1999 until the effective date of the qualifying disability rating in April 2004, VA was on notice that the Veteran had two biological children.  Likewise, VA knew or should have known that when the Veteran's retroactive combined 50 percent disability rating became effective in April 2004, he also had two minor dependent biological children.  Accordingly, VA should have added the Veteran's two biological children to his award in 2004 for the purpose of determining his rate of compensation.  

As noted above, an additional award of compensation for dependents can occur, at the earliest, on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

In light of the foregoing, the Board concludes that effective May 1, 2004, the Veteran should have been compensated as a Veteran with two biological children.  At the very least, there is an approximate balance of evidence both for and against the Veteran's claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim is decided on that basis.

In arriving at this decision, the Board has considered the possibility of a still earlier effective date.  However, prior to April 27, 2004, the Veteran's combined disability rating did not meet the statutory criteria for additional compensation for dependents.  Accordingly, an effective date earlier than May 1, 2004, is not warranted.

B.  Second Wife

The evidence of record reflects that the Veteran married his second wife in March 2003.  He notified VA of this fact in VA Form 21-686c received by the RO in April 2009.  This form was not received by VA within one year of the marriage.  Under 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400 and 3.401 (2012), May 1, 2009, is the earliest date that the Veteran was entitled to receive additional compensation for a dependent spouse.

In this regard, the Board notes that the issue in this case is not whether the Veteran was in fact married.  Rather, the issue surrounds the date that the RO received notice from the Veteran of the dependent spouse's existence.  In this case, that notice was received in April 2009; and his second wife's social security number was provided in August 2009.  There was no notice from the Veteran prior to April 2009 indicating any change in his marital status, or that he wished to claim his current spouse as a dependent.

For the foregoing reasons, there is no basis for assignment of an effective date earlier than May 1, 2009, for additional benefits for a dependent spouse.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  Accordingly, an effective date earlier than May 1, 2009, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

An effective date of May 1, 2004, is granted for adding the Veteran's two biological children as dependents to his award of VA disability compensation.  

An effective date earlier than May 1, 2009, for adding the Veteran's second wife as a dependent to his award of VA disability compensation, is denied. 



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


